ORDER

PER CURIAM.
Bradley Lynch appeals the judgment denying his Rule 24.035 motion. We have reviewed the parties’ briefs and the record on appeal. The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).